United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, 30th STREET MAIN
POST OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-313
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 20, 2013 appellant, through counsel, timely appealed the September 12,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant’s claimed cervical condition and left carpal tunnel
syndrome are causally related to either her October 5, 1998 or March 9, 2006 employment
injuries.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its September 12, 2013 decision. The
Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its final
decision. 20 C.F.R. § 501.2(c)(1) (2012).

FACTUAL HISTORY
Appellant, a 63-year-old former equal employment opportunity (EEO) counselor/
investigator, has an accepted claim for right carpal tunnel syndrome (CTS) and right synovial
cyst, which arose on or about October 5, 1998. She retired effective January 3, 2006.3 Under a
separate claim (xxxxxx109) with a March 9, 2006 date of injury, OWCP also accepted right
CTS, along with right ganglion cyst and brachial neuritis/radiculitis. Appellant also claimed to
have sustained injury to her cervical spine, as well as left CTS. However, OWCP did not accept
these additional conditions under claim number xxxxxx109. Appellant’s October 1998 and
March 2006 upper extremity claims have been combined under claim number xxxxxx440.
OWCP has awarded 11 percent permanent impairment of the right upper extremity, through
three schedule awards.
While initially declining to expand her claim(s) to include left CTS and a cervical
condition, in a May 5, 2010 decision, the hearing representative found a conflict between
appellant’s treating physician, Dr. Scott M. Fried, a Board-certified orthopedic surgeon, and
Dr. Andrew J. Collier Jr., a Board-certified orthopedic surgeon and OWCP referral physician.
Dr. Fried first treated appellant in February 2010. He diagnosed, inter alia, employment-related
bilateral CTS and disc space narrowing at C3-4, C4-5 and C5-6, with radiculopathy. Dr. Collier
previously examined appellant on August 6, 2008, and found that her left CTS and cervical
spondylosis with bilateral radiculopathy were not work related.
The latest statement of accepted facts (SOAF) is dated January 7, 2011. The SOAF
described appellant’s various positions during her 37-year tenure with the employing
establishment, including work as a clerk, letter sorting machine operator, data entry duties, work
as an EEO counselor/investigator, and her latest position as an HR specialist, which appellant
held from October 2000 until she retired in January 2006.
OWCP referred appellant to Dr. Walter W. Dearolf III, a Board-certified orthopedic
surgeon, who examined her on January 17, 2013. Dr. Dearolf reviewed appellant’s history of
injury, employment history, various medical records and conducted his own physical
examination. In a January 21, 2013 report, he found no evidence of a work-related injury
causing either left CTS or cervical radiculopathy of the left upper extremity. Dr. Dearolf further
stated that there was no evidence that appellant’s employment directly caused or aggravated left
CTS and/or a cervical strain. He also noted that appellant’s latest electromyography (EMG)
from April 6, 2010 showed no evidence of median nerve neuropathy CTS. Dr. Dearolf reiterated
that appellant did not presently have left CTS. He further found that appellant’s accepted right
CTS and ganglion cyst had resolved.
In a February 4, 2013 decision, OWCP declined to expand appellant’s claim to include
left CTS or a cervical-related condition affecting the left upper extremity. It based its finding on
the IME’s January 21, 2013 report.
Appellant’s counsel timely requested an oral hearing, which was held on June 26, 2013.

3

Appellant was last employed as a human resources (HR) specialist.

2

In reports dated February 21 and May 15, 2013, appellant’s physician, Dr. Fried,
continued to diagnose, inter alia, employment-related bilateral CTS and disc space narrowing at
C3-4, C4-5 and C5-6, with radiculopathy. During the most recent examination, appellant’s neck
and upper back continued to bother her, but her hands remained the major issue.4
By decision dated September 12, 2013, the Branch of Hearings and Review affirmed
OWCP’s February 4, 2013 decision.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
If there is disagreement between an OWCP designated physician and the employee’s
physician, OWCP shall appoint a third physician who shall make an examination.6 For a conflict
to arise the opposing physicians’ viewpoints must be of “virtually equal weight and rationale.”7
Where OWCP has referred the case to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well reasoned and based upon a
proper factual background, must be given special weight.8
ANALYSIS
OWCP properly found a conflict in medical opinion based on the reports of Dr. Fried and
Dr. Collier. Accordingly, it referred appellant to Dr. Dearolf for an impartial medical evaluation.
Counsel suggested that Dr. Dearolf was not properly selected as impartial medical examiner
(IME) because of the absence of a screen shot image. The current record includes both a screen
shot and an ME023 -- Appointment Schedule Notification, which together confirm Dr. Dearolf’s
proper selection as IME pursuant to OWCP’s Medical Management application. See Federal
(FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.5i (May 2013). The ME023 report indicated that no physicians were bypassed prior to
Dr. Dearolf’s selection as IME.

4

Dr. Fried also administered a neuromusculosketal ultrasound on May 15, 2013.

5

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
6

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321 (2012); Shirley L. Steib, 46 ECAB 309, 317 (1994).

7

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

8

Gary R. Sieber, 46 ECAB 215, 225 (1994).

3

Dr. Dearolf reviewed appellant’s history of injury, as well as her prior employment
history. He also reviewed various medical records, including recent diagnostic studies. Based
on this information and the results of his January 17, 2013 physical examination, Dr. Dearolf
found no evidence of a work-related injury causing either left CTS or cervical radiculopathy of
the left upper extremity. He specifically found no evidence of a causal relationship, either
directly or by aggravation, between appellant’s accepted employment exposure and left CTS
and/or a cervical strain. Dr. Dearolf noted that appellant’s latest EMG dated April 6, 2010,
showed no evidence of carpal tunnel syndrome.
When a case is referred to an IME to resolve a conflict, the resulting medical opinion, if
sufficiently well reasoned and based upon a proper factual background, must be given special
weight.9 The Board finds that OWCP properly gave the appropriate weight to Dr. Dearolf’s
January 21, 2013 findings. Dr. Dearolf provided a well-reasoned report based on a proper
factual and medical history. He also accurately summarized the relevant medical evidence.
Additionally, Dr. Dearolf provided a thorough physical examination. His January 21, 2013
report included detailed findings and medical rationale supporting his opinion. As the IME,
Dr. Dearolf’s opinion is entitled to determinative weight.10 Accordingly, the Board finds that
OWCP properly relied on the IME’s findings in declining to accept left CTS and any cervicalrelated condition.
Subsequent reports from a physician who was on one side of a medical conflict that has
since been resolved would generally be insufficient to overcome the weight accorded the IME’s
report and/or insufficient to create a new medical conflict.11 In his February 21 and May 15,
2013 follow-up reports, Dr. Fried merely reiterated his prior diagnoses. Moreover, he did not
specifically attribute appellant’s disc space narrowing at C3-4, C4-5 and C5-6, and associated
radiculopathy to her prior employment. Consequently, Dr. Fried’s latest reports are insufficient
to overcome the weight properly accorded Dr. Dearolf’s January 21, 2013 opinion, and they are
similarly insufficient to create a new conflict in medical opinion.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.12
CONCLUSION
Appellant failed to establish that her claimed cervical condition and left carpal tunnel
syndrome were causally related to either her October 5, 1998 or March 9, 2006 employment
injuries.

9

Id.

10

Id.

11

I.J., 59 ECAB 408, 414 (2008).

12

See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

